DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims  1,2, 4, 6-12, 14, 17-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claim 1, U.S. Patent Application No. 2013/0023448 to Glasscott et al. (“Glasscott”) is considered to be the nearest prior art but Glasscott does not teach nor fairly suggest in combination at least one radiation emitting device is a lining layer for inside a pipeline for transporting the substance to be treated and the oxidizing agent compound introducing device is positioned at a location along the pipeline to administer the composition comprising the oxidizing agent into the pipeline.
As to claim independent claim 17, Glasscott is considered to be the nearest prior art but does not teach nor fairly suggest the at least one radiation emitter is a float which has a specific gravity for allowing the float to rest in a reaction container for processing the substance to be treated at a location where microbes, minerals, and chemicals are concentrated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCAS A STELLING/Primary Examiner, Art Unit 1773